Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 31 March 1811
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Mon très respectable Ami,
            Paris 31 mars 1811.
          
            Je Sais que mon ouvrage Sur les Finances des Etats-Unis vous est parvenu, et je Suis bien curieux d’apprendre quelle en a été votre opinion?
          Je le crois encore un peu prématuré, grace au ciel; mais le moment où Ses principes pourront, devront peut-être; être Soumis à la consideration de vos hommes d’Etat S’approche d’année en année. Et il est bon d’y Songer d’avance.
           Avez vous jugé que cet écrit méritât d’être communiqué à Mr Madison et à Mr Galatin?
          
          Ce que je désire surtout pour lui, c’est votre suffrage. Toutes les idées qui auront l’approbation d’un Philosophe et d’un Législateur comme vous, Seront un jour utiles à votre Pays et au monde.
             Je joins ici un autre ouvrage beaucoup moins important, quoiqu’il ait eu auprès de notre Classe le Succès d’empêcher que le talent ne l’emportât sur la vérité, et ne fit décerner à Mr De Rulhiere le prix d’Histoire.
          Bien dire me parait en toute langue un avantage Secondaire, auquel il ne faut cependant pas renoncer quand on peut l’atteindre. Savoir ce dont il est question, bien observer, bien raisonner, dire vrai, juger avec impartialité: c’est ce que doit faire un Historien. Il ne faut calomnier ni les Peuples, ni même les Rois. Ces pauvres Rois Sont assez malheureux quand ils ont quelque vertu, et font assez de malheureux quand leurs vertus sont dénuées de lumieres, pour qu’il ne faille pas leur tenir compte et de leurs lumieres, et de leurs bonnes intentions quand  lorsque celles-ci ont de la perséverance.
           Je ne Sais encore quand je Serai libre de retourner vous voir et porter le tribut de mes derniers jours à vos nobles et Sages Citoyens, qui Sont maintenant, l’unique espoir du monde. J’ai encore un volume des Oeuvres de Mr Turgot Sous presse, et les formalités nouvelles établies pour la censure des Livres font marcher l’impression avec beaucoup de lenteur.
          En attendant, je me suis chargé de l’organisation des secours à domicile que réclament les Indigens de Paris, et que leur doit l’Administration des Hopitaux et des Hospices à laquelle le Gouvernement remet à cet effet des fonds, il est vrai insuffisans, mais donnés à tres bonne intention. C’est à l’intelligence à en augmenter l’efficacité. L’ouvrage est difficile, il intéresse vivement le coeur, il demande l’entier emploi des forces du Corps et de l’esprit. Vous trouverez raisonnable que votre  vieux Ami y mette Sa peine. Quand la machine sera montée, il suffira d’un Homme de bien, quel qu’il soit, pour la faire marcher; et alors je   partirai. 
          
            Vous connaissez mon tendre attachement et mon profond respect.
            
 DuPont (de nemours)
          
         
          Editors’ Translation
          
            
              My very respectable Friend,
              Paris 31 March 1811.
            
              I know that you have received my work on the finances of the United States, and I am very curious to find out what you think of it.
            I believe it to be a little premature, thank God; but the moment when its principles can, and perhaps must, be submitted to the consideration of your statesmen draws nearer and nearer every year. And it is good to think about it ahead of time.
            
             In your judgment, does this work deserve to be sent to Mr. Madison and Mr. Gallatin?
            Your approval of it is what I desire most. Any ideas that have the approbation of a philosopher and legislator like you will one day be useful to your country and the world.
               Enclosed herein please find another work, much less important, although in our class it helped truth gain a narrow victory over cunning, and it kept Mr. De Rulhiere from winning the prize for history.
            I think that expressing oneself well in any language is a secondary advantage, which however one must not renounce when achievable. To master one’s subject, observe well, reason well, tell the truth, and judge with impartiality, this is what makes a historian. One must not slander people, not even kings. These poor kings are unhappy enough when they have some virtue, and make enough people unhappy when their virtues lack enlightenment, and one must not hold their enlightenment and good intentions against them when they go on and persevere.
             I do not yet know when I will be free to return to see you and offer the tribute of my last days to your noble and wise citizens, who are now the only hope for the world. I still have a volume of Mr. Turgot’s works in press, and the new censorship regulations make book publishing go very slowly.
            In the meantime, I have taken charge of organizing the at-home assistance claimed by the natives of Paris, owed to them by the hospitals and hospice administration, and to which the government grants funds, insufficient it is true, but given with the best of intentions. It is up to intelligence to increase the effectiveness of these funds. The work is difficult, it strongly engages the heart, it demands one’s whole body and spirit. You will find it reasonable that your old friend should give of himself. When the machine is set up, one good man, whomever he may be, will be enough to keep it going; and then I will leave.
            
              
			 You know my tender attachment and profound respect for you.
              
 DuPont (de Nemours)
            
          
        